Citation Nr: 0802177	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  07-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1962 to August 1984.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 1006 
rating decisions by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
increased the rating for PTSD to 70 percent disabling, 
effective February 15, 2006 and continued to deny service 
connection for hypertension secondary to PTSD.  The veteran 
perfected his appeal on both issues.  A July 2007 rating 
decision granted service connection for hypertension.  As 
this was a full grant of the benefit sought, this matter is 
not before the Board.  


FINDINGS OF FACT

In a December 2007 written statement (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw his appeal seeking a rating 
in excess of 70 percent for PTSD; there is no question of 
fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.201, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a December 2007 written statement, the veteran has 
withdrawn his appeal seeking a rating in excess of 70 percent 
for PTSD.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter.


ORDER

The appeal seeking entitlement to a rating in excess of 70 
percent for PTSD is dismissed.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


